Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 7, 9-10 & 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Houzumi et al. (US Pat.Pub.2018/0159397) in view of Kinoshita et al. (US 7,652,402).
Regarding claim 1, Houzumi teaches a coil wiring unit of a drive motor for a vehicle (intended use recitation not given patentable weight), comprising: 
a bus bar assembly (bus bar unit) 20 having a plurality of bus bars 21/22/23 for connecting coils 14 of the drive motor to each phase (i.e., respective U-, V- and W-phases; ¶[0026]), wherein the bus bars are stacked in a longitudinal direction of the bus bar assembly (¶[0033]-¶[0034]; Fig.4); 
a plurality of insulating sheets (resin plates) 31 which correspond to the shape of each of the bus bars of the bus bar assembly and disposed between each of the bus bars of the bus bar assembly (¶[0035]; Fig.4), 
wherein each of the bus bars 21/22/23 includes a plurality of connecting pieces (feeding terminals) 21b/22b/23b integrally formed with the bus bar “to connect the coils of the drive motor to each phase of the coil” [sic] (at tip part, ¶[0028]; Fig.4), 
wherein each of the plurality of connecting pieces 21b/22b/23b is arranged at each bus bar with a different interval in a circumferential direction of each bus bar (Fig.4), 
wherein the shape of each of the bus bars 21/22/23 is the same (i.e., annular conductive parts 21a-23a, ¶[0033]), and an inner diameter and an outer diameter with respect to a concentric axis of each of the bus bars are the same (annular conductive parts 21a-23a, Figs.3-4), wherein the bus bars 21/22/23 and the plurality of insulating sheets (resin plates) 31 are stacked and 
and wherein each of the connecting pieces 21b/22b/23b includes: 
	a protruded portion (not numbered) protruding from an upper surface of each of the bus bars in the longitudinal (axial) direction of the bus bar assembly (see annotated Fig.3); 
	a bent portion (not numbered) bent from an end portion (not numbered) of the protruded portion in a transverse direction of the bus bar assembly (Fig.3); and 
a groove portion (not numbered) having a U-shaped groove opened in the transverse direction at a distal end of the bent portion (Fig.3), 
wherein the protruded portions (not numbered) of each of the bus bars 21/22/23 are disposed at different positions in the circumferential direction based on each phase of the coil, and the protruded portions of each of the bus bars have a different protruding length corresponding to each phase of the coil (i.e., feeding terminals 21b, 22b, 23b disposed at different circumferential positions, with different axial lengths; Figs.3-5).  

    PNG
    media_image1.png
    551
    732
    media_image1.png
    Greyscale

outward from the bus bars such that the bent portions are not bent “inward” from an end portion of the protruded portion in a transverse direction of the bus bar assembly.
But, Kinoshita teaches a bus bar assembly having a plurality of bus bars (wiring bars) for connecting coils of the drive motor to each phase U/V/W, each of the bus bars including a plurality of connecting pieces (coil-side terminals) integrally formed with the bus bar “to connect the coils of the drive motor to each phase of the coil” [sic] (i.e., second ends of the windings for respective phases are connected to corresponding coil-side terminals of the bus bar, c.6:36-38), wherein each of the connecting pieces (coil-side terminals) are provided on the radially inner side of the bus bar (c.7:14-29), to thereby form a cooling air passage on the radially inner side of the bus bar body (c.7:42-44; Figs.8A&9A).

    PNG
    media_image2.png
    361
    446
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    347
    480
    media_image3.png
    Greyscale

Thus, it would have been further obvious before the effective filing date to provide Houzumi’s connecting pieces on the radially inner side of the bus bar assembly, whereby each bent portion of the connecting pieces was bent inward from an end portion of the protruded portion in a transverse direction of the bus bar assembly, since Kinoshita teaches that this would have formed a cooling air passage on the radially inner side of the bus bar body.  

Regarding claim 3, Kinoshita teaches the wiring bars are formed from conductive material such as tin-plated copper plate (c.7:2-4). The feature of the copper bus bars “formed through aY. Seo et al. U.S. Serial No. 16/213,345Page 4 of 13press process” is a product-by-process limitation that has not been given patentable weight.1
Regarding claim 7, in Houzumi an area of each of the plurality of insulating sheets 31 is greater than or equal to an area of each of the bus bars 21/22/23 (¶[0038]; Fig.3).
Regarding claim 9, in Houzumi the bus bars (bus bar unit) 20 and the plurality of insulating sheets 31 are all stacked and then integrally formed through an insert molding (¶[0033]-¶[0034]; ¶[0052]-¶[0059]; Figs.4-7).
Regarding claim 10, in Houzumi each of the plurality of insulating sheets 31 is attached to each of the bus bars using an adhesive (i.e., resin plates integrally fixed to bus bars by heat welding caulking parts 33a; ¶[0070] & ¶[0072]; Fig.3).
Regarding claim 17, in Houzumi the bus bar assembly 21/22/23 and the plurality of insulating sheets 31 are stacked in the longitudinal direction of the bus bar assembly (Fig.4).  
Regarding claim 18, in Houzumi each of the plurality of bus bars 21/22/23 is formed in a same shape in each phase (Fig.4).  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Houzumi & Kinoshita, further in view of Kihara et al. (US Pat.Pub.2013/0115844).
Houzumi teaches a plurality of insulating sheets comprising resin plates 31 but does not further teach they include “a NOMEX®, PEEK® (PolyEther Ether Ketron), orNPN® (Nomex- Polyester-Nomex) series film”.
But, Kihara teaches a laminate sheet 1 used for electrical insulation for bus bars (¶[0116]) comprising a wholly aromatic polyamide paper sheet material 3 of NOMEX T410 (¶[0092]; Fig.1; Example 6). A wholly aromatic polyamide paper material suppresses interlayer peel between the sheet material and the resin composition layers 2 (¶[0087]).
Thus, it would have been obvious before the effective filing date to modify Houzumi & Kinoshita and provide the insulating sheets with NOMEX since Kihara teaches this material as a specific example of a wholly aromatic polyamide paper material for electrical insulation for bus bars would have been desirable to suppress interlayer peel.  
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Houzumi & Kinoshita, further in view of Nishikawa (US Pat.Pub.2015/0097453).
Regarding product-by-process claim 11, Houzumi & Kinoshita substantially teach the invention including in Houzumi each of the bus bars 21/22/23 and each of the plurality of insulating sheets (resin plates) 31 are individually stacked (c.4:45-48) and then formed into an “individual molding product” [sic] through an insert molding (¶[0027]) but does not teach the feature that “each of the individual molding product[s] is stacked into one piece to be assembled”.
But, Nishikawa teaches a bus bar assembly 4 including a plurality of bus bars 22, 32, 42 formed into an individual molding product (bus bar units) 21, 31, 41 through an insert molding 
It would have been obvious to modify Houzumi & Kinoshita and provide a method of manufacture whereby each of the individual molding product[s] is stacked into one piece to be assembled since Nishikawa teaches this would have been desirable to reduce the height of the whole bus bar assembly.  
Regarding claim 12, in Houzumi each of the plurality of insulating sheets 31 is attached to each of the bus bars using an adhesive (i.e., resin plates integrally fixed to bus bars by heat welding caulking parts 33a; ¶[0070] & ¶[0072]; Fig.3).
 
Response to Arguments
Applicant’s arguments filed in the 22 February 2021 after final amendment have been fully considered but they are not persuasive.  
In response to applicant’s assertion that Houzumi does not teach features added to claim 1, it is noted that Houzumi teaches all the features added, in particular:
“wherein the shape of each of the bus bars 21/22/23 is the same (i.e., annular conductive parts 21a-23a, ¶[0033]), and an inner diameter and an outer diameter with respect to a concentric axis of each of the bus bars are the same (annular conductive parts 21a-23a, Figs.3-4), 
wherein the bus bars 21/22/23 and the plurality of insulating sheets (resin plates) 31 are stacked and formed into an integrated module (¶[0050]-¶[0051]; Figs.3-5), 

wherein the protruded portions (not numbered) of each of the bus bars 21/22/23 are disposed at different positions in the circumferential direction based on each phase of the coil, and the protruded portions of each of the bus bars have a different protruding length corresponding to each phase of the coil (i.e., feeding terminals 21b, 22b, 23b disposed at different circumferential positions, with different axial lengths; Figs.3-5). 
Thus, the main issue remains the same as presented in the final action, specifically, whether it would have been obvious to modify Houzumi’s connecting pieces 21b/22b/23b from extending radially outward from the bus bars to extending radially inward per Kinoshita, who  teaches each of the connecting pieces (coil-side terminals) are provided on the radially inner side of the bus bar (c.7:14-29) to thereby form a cooling air passage on the radially inner side of the bus bar body (c.7:42-44; Figs.8A&9A). Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Thus, it would have been further obvious before the effective filing date to provide Houzumi’s connecting pieces on the radially inner side of the bus bar assembly, whereby each bent portion of the connecting pieces was bent inward from an end portion of the protruded portion in a 
Applicant rebuts this by arguing there is no teaching or suggestion in Kinoshita that “the coil-side terminals of multiple bus bar bodies are disposed at different positions and with different protruding lengths corresponding to each phase of the coil” (Response, p.6). This is not persuasive because Kinoshita was not applied to this feature (originally claim 6). As noted above, and previously, Houzumi teaches the protruded portions (not numbered) of each of the bus bars 21/22/23 are disposed at different positions in the circumferential direction based on each phase of the coil, and the protruded portions of each of the bus bars have a different protruding length corresponding to each phase of the coil (i.e., feeding terminals 21b, 22b, 23b disposed at different circumferential positions, with different axial lengths; Figs.3-5). 
Applicant further argues that even if combined, the combination would “merely result in coil-side terminals (i.e., cooling air follow [sic] passages) in the bus bar unit of Houzumi” (Response, p.6).  This is not persuasive because the combination still reads on the claimed features even with the presence of “coil-side terminals” and/or cooling air flow passages in the bus bar unit resulting from the modification.  The claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029.  The examiner can normally be reached on 9-5. Examiner interviews are available via 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BURTON S MULLINS/            Primary Examiner, Art Unit 2832                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  Per MPEP 2113 (I), product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).